Exhibit SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT This SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 11, 2009, is by and among Workstream Inc., a corporation existing pursuant to the Canada Business Corporations Act with headquarters located at 495 March Road, Suite 300, Ottawa, Ontario K2K 3G1, Canada (the“Company”), and the undersigned buyers (each, a “Buyer”, and collectively, the “Buyers”). RECITALS A.The Company and the Buyers entered into that certain Transaction Agreement, dated as of July 25, 2007 (the “Existing Transaction Agreement”). B.Simultaneously with the consummation of the transactions contemplated by the Existing Transaction Agreement, the Company issued and sold to each Buyer (i) a Special Warrant (as defined in the Existing Transaction Agreement) which is convertible into Conversion Shares (as defined in the Existing Transaction Agreement) in accordance with the terms thereof and (ii) a Warrant (as defined in the Existing Transaction Agreement) which is exercisable to purchase Warrant Shares (as defined in the Existing Transaction Agreement) in accordance with the terms thereof. C.Simultaneously with the consummation of the transactions contemplated by the Existing Transaction Agreement, the Company and the Buyers executed and delivered the Registration Rights Agreement, dated as of August 3, 2007, and as amended and restated in its entirety on August 29, 2008 (the “Existing Registration Rights Agreement”), pursuant to which the Company agreed to provide certain registration rights under the Securities Act of 1933, as amended (the “1933 Act”), and the rules and regulations promulgated thereunder, and applicable state securities laws. D.In connection with the consummation of the transactions contemplated under the Exchange Agreements (as defined below), the Company agreed to provide amended registration rights under the 1933 Act and applicable state securities laws with respect to the Registrable Securities (as defined below). AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each of the Buyers hereby agree to amend and restate the Existing Registration Rights Agreement in its entirety as follows: 1. Definitions. Capitalized terms used herein and not otherwise defined herein shall have the respective meanings set forth in the Transaction Agreement (as defined below). As used in this Agreement, the following terms shall have the following meanings: (a) “2008 Exchange Agreements” means, collectively, the separate exchange agreements, each dated as of August 29, 2008, entered into between the Company and each of the Buyers. (b) “Business Day” means any day other than Saturday, Sunday or any other day on which commercial banks in Chicago, Illinois are authorized or required by law to remain closed. (c) “Conversion Shares” means, collectively, the Common Shares issuable upon conversion of the Convertible Notes. (d) “Convertible Notes” means, collectively, the senior secured convertible notes issued pursuant to the Exchange Agreements. (e) “Effective Date” means the date that the applicable Registration Statement has been declared effective by the SEC. (f) “Effectiveness Deadline” means (i) with respect to the initial Registration Statement required to be filed to cover the resale by the Investors of the Registrable Securities the 100th calendar day after the Trigger Date (or the 130th calendar day after the Trigger Date in the event that such Registration Statement is subject to review by the SEC) and (b) with respect to any additional Registration Statements that may be required to be filed by the Company pursuant to this Agreement, the 100th calendar day following the date on which the Company was required to file such additional Registration Statement (or the 130th calendar day after such date in the event that such Registration Statement is subject to review by the SEC). (g) “Exchange Agreements” means, collectively, the separate Exchange Agreements, each dated as of December 11, 2009, entered into between the Company and each of the Buyers. (h) “Filing Deadline” means (i) with respect to the initial Registration Statement required to be filed to cover the resale by the Investors of the Registrable Securities, the 40th calendar day after the Trigger Date and (ii) with respect to any additional Registration Statements that may be required to be filed by the Company pursuant to this Agreement, the date on which the Company was required to file such additional Registration Statement pursuant to the terms of this Agreement. (i) “Investor” means a Buyer or any transferee or assignee of any Registrable Securities, Convertible Notes or 2008 Warrants (as defined in the Exchange Agreements), as applicable, to whom a Buyer assigns its rights under this Agreement and who agrees to become bound by the provisions of this Agreement in accordance with Section 9 and any transferee or assignee thereof to whom a transferee or assignee of any Registrable Securities, Convertible Notes or 2008 Warrants, as applicable, assigns its rights under this Agreement and who agrees to become bound by the provisions of this Agreement in accordance with Section 9. (j) “Person” means an individual, a limited liability company, a partnership, a joint venture, a corporation, a trust, an unincorporated organization and a government or any department or agency thereof. 2 (k) “register,” “registered,” and “registration” refer to a registration effected by preparing and filing one or more Registration Statements (as defined below) in compliance with the 1933 Act and pursuant to Rule 415 and the declaration of effectiveness of such Registration Statement(s) by the SEC. (l) “Registrable Securities” means (i)the Conversion Shares issued or issuable upon conversion of the
